SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2014 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Quarterly Information (ITR) at June 30, 2014 and Independent Auditors’ Report Review Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders Braskem S.A. We have reviewed the accompanying condensed consolidated balance sheet of Braskem S.A. and its subsidiaries as of June 30, 2014, and the related condensed consolidated statements of operations and statement of comprehensive income, and statement of changes in shareholders’ equity for the three month and six month periods ended June 30, 2014, and June 30, 2013 and the condensed consolidated statement of cash flows for the six month periods ended June 30, 2014 and June 30, 2013. These interim financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying condensed consolidated interim financial statements for them to be in conformity with IAS 34 — Interim Financial Reporting issued by the International Accounting Standard Board (IASB). We previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet as of December 31, 2013, and the related consolidated statements of operations, comprehensive income, and changes in equity, and of cash flows for the year then ended (not presented herein), and in our report dated February 13, 2014, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of December 31, 2013, is fairly stated in all material respects in relation to the consolidated balance sheet from which it has been derived. /s/ PricewaterhouseCoopers Auditores Independentes Salvador-Bahia, August 7, 2014 Braskem S.A. Balance sheet at June 30, 2014 All amounts in thousands of reais Assets Note Jun/14 Dec/13 2.1.1(a) Revised Current assets Cash and cash equivalents 3 3,150,894 4,335,859 Financial investments 4 155,307 86,719 Trade accounts receivable 5 2,799,470 2,810,520 Inventories 6 5,118,116 5,033,593 Taxes recoverable 8 2,363,511 2,237,213 Dividends and interest on capital 7 - 150 Prepaid expenses 152,475 62,997 Related parties 7 166,057 124,487 Derivatives operations 32,341 34,101 Other receivables 247,509 233,808 14,185,680 14,959,447 Non-current assets held for sale 1(a) 37,681 14,185,680 14,997,128 Non-current assets Financial investments 4 22,622 20,779 Trade accounts receivable 5 27,189 61,875 Advances to suppliers 6 77,177 116,714 Taxes recoverable 8 1,099,224 1,285,990 Deferred income tax and social contribution 16 705,573 1,123,313 Judicial deposits 211,603 209,910 Related parties 7 136,013 133,649 Insurance claims 162,597 139,497 Derivatives operations 63,851 137,345 Other receivables 138,848 141,526 Investments in subsidiaries and jointly-controlled investments 9 116,465 115,385 Other investments 6,510 6,501 Property, plant and equipment 10 26,687,540 25,413,548 Intangible assets 11 2,851,273 2,912,630 32,306,485 31,818,662 Total assets 46,492,165 46,815,790 The Management notes are an integral part of the financial statements 1 Braskem S.A. Balance sheet at June 30, 2014 All amounts in thousands of reais Continued Liabilities and shareholders' equity Note Jun/14 Dec/13 2.1.1(a) Revised Current liabilities Trade payables 9,766,021 10,421,687 Borrowings 12 1,329,292 1,248,804 Project finance 13 26,966 25,745 Derivatives operations 53,400 95,123 Payroll and related charges 436,779 490,816 Taxes payable 15 524,644 445,424 Dividends and interest on capital 4,533 131,799 Advances from customers 213,829 297,403 Sundry provisions 17 92,616 105,856 Post-employment benefits 18 - 158,137 Other payables 148,732 174,007 12,596,812 13,594,801 Non-current liabilities Borrowings 12 16,482,787 17,353,687 Project finance 13 5,447,011 4,705,661 Derivatives operations 367,438 396,040 Taxes payable 15 819,638 902,875 Long-term incentives - 9,274 Deferred income tax and social contribution 16 842,295 863,405 Post-employment benefits 18 276,502 44,054 Advances from customers 108,404 152,635 Sundry provisions 17 453,609 449,694 Other payables 736,604 662,330 25,534,288 25,539,655 Shareholders' equity 20 Capital 8,043,222 8,043,222 Capital reserve 232,430 232,430 Revenue reserves 55,307 410,149 Other comprehensive income Treasury shares Accumulated profit 547,885 Total attributable to the Company's shareholders 8,252,582 7,544,218 Non-controlling interest in Braskem Idesa 108,483 137,116 8,361,065 7,681,334 Total liabilities and shareholders' equity 46,492,165 46,815,790 The Management notes are an integral part of the financial statements 2 Braskem S.A. Statement of operations and statement of comprehensive income at June 30, 2014 All amounts in thousands of reais Note Q2/14 YTD/14 Q2/13 YTD/13 2.1.1(b) Revised Revised Net sales revenue 22 10,853,109 22,695,735 9,747,244 19,248,414 Cost of products sold Gross profit 1,253,314 2,771,314 1,093,163 2,104,179 Income (expenses) Selling and distribution General and administrative Research and development Results from equity investments 9(c) 592 586 1,528 Other operating income (expenses), net 23 174,983 Operating profit 634,647 1,763,925 549,533 997,098 Financial results 24 Financial expenses Financial income 44,861 61,744 330,401 453,513 Profit before income tax and social contribution 156,919 726,052 217,644 Current and deferred income tax and social contribution 16 Profit for the period 124,403 520,746 107,813 Attributable to: Company's shareholders 128,477 533,783 101,920 Non-controlling interest in Braskem Idesa 5,893 Profit for the period 124,403 520,746 107,813 The Management notes are an integral part of the financial statements 3 Braskem S.A. Statement of operations and statement of comprehensive income at June 30, 2014 All amounts in thousands of reais Note Q2/14 YTD/14 Q2/13 YTD/13 2.1.1(b) Revised Revised Profit for the period 124,403 520,746 107,813 Other comprehensive income: Items that will be subsequently reclassified to profit or loss Fair value of cash flow hedge 6,893 31,583 Income tax and social contribution Fair value of cash flow hedge Braskem Idesa Exchange variation of foreign sales hedge 14.1.1(c) 408,812 946,688 Income tax and social contribution 515,983 515,983 269,816 624,814 Foreign currency translation adjustment 111,427 108,250 212,259 513,827 Total comprehensive income for the period 336,662 1,034,573 Attributable to: Company's shareholders 347,783 1,063,206 Non-controlling interest in Braskem Idesa 14,415 Total comprehensive income for the period 336,662 1,034,573 YTD/14 YTD/13 Note Basic and Diluted Basic and Diluted 2.1.1(b) Revised Profit per share attributable to the shareholders of the Company of continued operations at the end of the period (R$) 21 Earnings per share - common 0.6705 - Earnings per share - preferred shares class "A" 0.6705 0.2959 Earnings per share - preferred shares class "B" 0.6062 0.2964 4 Braskem S.A. Statement of changes in shareholder’s equity All amounts in thousands of reais Attributed to shareholders' interest Revenue reserves Total Additional Other Braskem Non-controlling Total Capital Legal Returns dividends comprehensive Treasury Accumulated shareholders' interest shareholders' Note Capital reserve reserve Earnings proposed income shares profit (loss) interest in Braskem Idesa equity At December 31, 2012 8,043,222 797,979 337,411 8,564,171 87,813 8,651,984 Comprehensive income for the period: Profit for the period 101,920 101,920 5,893 107,813 Fair value of cash flow hedge, net of taxes Foreign currency translation adjustment 99,728 99,728 8,522 108,250 101,920 14,415 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes 13,618 Realization of deemed cost of jointly-controlled investment, net of taxes 484 14,102 Contributions to shareholders: Absorption of losses 565,549 Capital loss from non-controlling interest 35,405 35,405 Loss on interest in subsidiary 565,549 35,405 33,411 At June 30, 2013 (Revised) 2.1.1(b) 8,043,222 232,430 116,022 7,762,210 137,633 7,899,843 At December 31, 2013 8,043,222 232,430 26,895 28,412 354,842 7,544,218 137,116 7,681,334 Comprehensive income for the period: Profit (loss) for the period 533,783 533,783 520,746 Exchange variation of foreign sales hedge, net of taxes 624,814 624,814 624,814 Fair value of cash flow hedge, net of taxes Foreign currency translation adjustment 529,423 533,783 1,063,206 1,034,573 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes 13,620 Realization of deemed cost of jointly-controlled investment, net of taxes 482 14,102 Contributions and distributions to shareholders: Additional dividends proposed 20(b) At June 30, 2014 8,043,222 232,430 26,895 28,412 547,885 8,252,582 108,483 8,361,065 The Management notes are an integral part of the financial statements 5 Braskem S.A. Statement of cash flows at June 30, 2014 All amounts in thousands of reais Note Jun/14 Jun/13 2.1.1(b) Revised Profit before income tax and social contribution 0 726,052 217,644 Adjustments for reconciliation of profit 0 Depreciation, amortization and depletion 1,002,504 971,728 Results from equity investments 9(c) 3,194 Interest and monetary and exchange variations, net 567,397 512,015 Cost amount of the investment sold in the divestment date 23 Provision for losses and asset write-downs of long-term 4,899 43,919 2,022,928 1,748,500 Changes in operating working capital Held-for-trading financial investments 101,391 Trade accounts receivable 35,768 Inventories Taxes recoverable 102,834 Prepaid expenses Other receivables 18,738 Trade payables 534,074 Taxes payable Long-term incentives Advances from customers 200,988 Sundry provisions Other payables 59,068 363,945 Cash from operations 1,368,907 2,341,631 Interest paid Income tax and social contribution paid Net cash generated by operating activities 826,749 1,793,931 Proceeds from the sale of fixed assets 0 9,968 1,141 Proceeds from the sale of investments 0 315,000 233,000 Beginning cash of Quantiq and IQAG 2.1.1(b) 9,985 Acquisitions of investments in subsidiaries and associates 0 Acquisitions to property, plant and equipment 0 Acquisitions of intangible assets 0 Held-for-maturity and available for sale financial investments 10,826 19,584 Net cash used in investing activities Short-term and long-term debt Obtained borrowings 3,312,446 4,584,995 Payment of borrowings Project finance 13 Obtained funds 1,021,760 Dividends paid Non-controlling interests in Braskem Idesa 32,712 Net cash provided by financing activities 302,991 235,409 Exchange variation on cash of foreign subsidiaries 21,015 Increase (decrease) in cash and cash equivalents 122,048 Represented by Cash and cash equivalents at the beginning for the period 4,335,859 3,287,622 Cash and cash equivalents at the end for the period 3,150,894 3,409,670 Increase (decrease) in cash and cash equivalents 0 122,048 The Management notes are an integral part of the financial statement 6 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, unless otherwise stated 1. Operations Braskem S.A. is a public corporation headquartered in Camaçari, Bahia (“BA”), which jointly with its subsidiaries (hereinafter “Braskem” or “Company”), operates 36 industrial units, 29 in Brazil, 5 in the United States and 2 in Germany. The Company is controlled by Odebrecht S.A. (“Odebrecht”), which directly and indirectly holds interests of 50.11% and 38.32% in its voting and total capital, respectively. (a) Significant corporate and operating events impacting these financial statements On December 31, 2013, Braskem S.A. entered into a share sales agreement with Odebrecht Ambiental (“OA”), through which it sold its interest in the subsidiary Distribuidora de Águas Triunfo S.A. (“DAT”) for R$315million, which were received over the course of the second quarter of 2014. The assets of DAT were shown in the balance sheet of December 31, 2013 as “assets available for sale”. DAT did not register results or hold liabilities in the year ended on December 31, 2013. On February 3, 2014, the Extraordinary Shareholders’ Meeting of DAT approved the change in its management and consequently the transfer of the management of the operations from Braskem to OA, upon the recognition of a gain of R$277,338 (Note 23). Other corporate events of 2013 and which did not produce significant impact on these financial statements were presented in the 2013 annual financial statements of the Company in Note 1(b). (b) Solvay Indupa On December 17, 2013, Braskem S.A. entered into a share purchase agreement (“Agreement”) with Solvay Argentina S.A. (“Solvay Argentina”), by which it committed to acquire, upon fulfillment of certain conditions envisaged in the Agreement ("Acquisition"), 292,453,490 shares representing 70.59% of the total and voting capital of Solvay Indupa S.A.I.C. (“Solvay Indupa”), at the unit price of US$0.085, to be paid on the date of consummation of the acquisition. The acquisition price is based on the Enterprise Value of US$ 290 million. Solvay Indupa, which produces PVC and caustic soda, has two integrated production sites located in: (i) Santo André, São Paulo, with the capacity to produce 300 kton of PVC* and 170 kton of caustic soda*; and (ii) Bahía Blanca in the Province of Buenos Aires, Argentina, with the capacity to produce 240 kton of PVC* and 180 kton of caustic soda*. Solvay Indupa holds (i) 158,534,671 shares in Solvay Indupa do Brasil S.A. (“Indupa Brasil”) representing 99.99% of its total and voting capital; and (ii) 1,010,638 shares in Solalban Energía S.A. (“Solalban”) representing 58.00% of its total and voting capital. On December 18, 2013, Braskem submitted to the Securities and Exchange Commission of Argentina (“CNV”) a proposal to carry out a public tender offer for shares representing 29.41% of the capital of Solvay Indupa traded on the Buenos Aires Stock Exchange, pursuant to applicable legislation. This initial proposal was not fully accepted by CNV, and on February 21, 2014 Braskem submitted a new proposal, which is still under analysis by CNV. Moreover, Braskem also intends to cancel the registration of Solvay Indupa do Brasil with the Securities and Exchange Commission of Brazil (CVM). 7 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, unless otherwise stated The Brazil’s antitrust agency CADE ( Conselho Administrativo de Defesa Econômica ) issued on June 24, 2014, opinion challenging the operation, however, this opinion has no power of decision or binding, as a first step of the analysis process operation. The plenary CADE shall enjoy the said procedure until the end of this year. * Unaudited (c) Effect of foreign exchange variation The Company is exposed to foreign exchange variation on the balances and transactions made in currencies other than its functional currencies, particularly in U.S. dollar, such as financial investments, trade accounts receivable, trade payables, borrowings and sales. In addition to the exchange effect of the U.S. dollar in relation to the Brazilian real, Braskem is exposed to the U.S. dollar through its subsidiaries abroad, particularly those where the functional currency is the euro and the Mexican peso. The balances of assets and liabilities are translated based on the exchange rate at the end of each period, while transactions are based on the effective exchange rate on the date of each operation. The following table shows the U.S. dollar average and end-of-period exchange rates for the periods in this report: End of period rate U.S. dollar - Brazilian real, June/2014 U.S. dollar - Mexican peso, June/2014 U.S. dollar - euro, June/2014 U.S. dollar - Brazilian real, Dec/2013 U.S. dollar - Mexican peso, Dec/2013 U.S. dollar - euro, Dec/2013 Devaluation of the U.S. dollar in relation to the Brazilian real -5.98% Devaluation of the U.S. dollar in relation to the Mexican peso -0.99% Appreciation of the U.S. dollar in relation to the euro 0.61% Average rate for the period U.S. dollar - Brazilian real, June/2014 U.S. dollar - Mexican peso, June/2014 U.S. dollar - euro, June/2014 U.S. dollar - Brazilian real, June/2013 U.S. dollar - Mexican peso, June/2013 U.S. dollar - euro, June/2013 Appreciation of the U.S. dollar in relation to the Brazilian real 12.99% Appreciation of the U.S. dollar in relation to the Mexican peso 4.44% Devaluation of the U.S. dollar in relation to the euro -4.23% 2. Summary of significant accounting policies Basis of preparation This Quarterly Information should be read together with the financial statements of Braskem as of December 31, 2013, which were prepared and presented in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB). The preparation of the quarterly information requires the use of certain critical accounting estimates. It also requires the Management of the Company to exercise its judgment in the process of applying its accounting policies. There were no significant changes in the assumptions and judgments made by the Company’s management in the use of estimates for the preparation of the Quarterly Information in relation to those used in the December 31, 2013 financial statements. On June 30, 2014, the Company started to include in its balance sheet the net value, per legal entity, of the amounts related to deferred income and social contribution tax assets and liabilities on its profit, due to due legal right of each entity to offset these amounts. The balance sheet at December 31, 2013 was revised to reflect such adjustment, as shown in Note 2.1.1 (a). 8 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, unless otherwise stated Revised The financial statements for the period ended December 31, 2013 and June 30, 2013 were revised as follows: (a) December 31, 2013 – The balance sheets and respective notes were revised to reflect deferred Income Tax (“IR”) and Social Contribution (“CSL”) on a net basis (Note 2.1); and The effects of this revision are shown below: Balance Sheet Dec/2013 Published Effects Revised Assets Current assets 14,997,128 14,997,128 Non-current assets Deferred income tax and social contribution 2,653,606 1,123,313 Other assets 30,695,349 30,695,349 33,348,955 31,818,662 Total assets 48,346,083 46,815,790 Liabilities and shareholders' equity Current liabilities 13,594,801 13,594,801 Non-current liabilities Deferred income tax and social contribution 863,405 Other liabilities 24,676,250 - 24,676,250 27,069,948 25,539,655 Shareholders' equity 7,681,334 7,681,334 Total liabilities and shareholders' equity 46,815,790 9 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, unless otherwise stated (b) June 30, 2013 – The statement of operations, of changes in equity, of cash flows and respective notes were revised to include the results of the operations of Quantiq Distribuidora Ltda. (“Quantiq”) and IQAG Armazéns Gerais Ltda. (“IQAG”) as a result of the decision by the Company not to sell these assets. The effects of these revisions were as follows: Statement of operations for the period Jun/2013 Published Effects Revised Net sales revenue 18,823,375 425,039 19,248,414 Cost of products sold Gross profit 2,037,079 67,100 2,104,179 Income (expenses) Selling and distribution General and administrative Research and development Results from equity investments Other operating income (expenses), net 480 Operating profit 976,759 20,339 997,098 Financial results Financial expenses Financial income 452,831 682 453,513 Profit before income tax and social contribution 203,776 13,868 217,644 Current and deferred income tax and social contribution Profit for the period 98,579 9,234 107,813 Attributable to: Company's shareholders 92,686 9,234 101,920 Non-controlling interest in Braskem Idesa 5,893 5,893 98,579 9,234 107,813 10 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, unless otherwise stated Statement of cash flows Jun/2013 Published Effects Revised Profit before income tax and social contribution 203,776 13,868 217,644 - Adjustments for reconciliation of profit - Depreciation, amortization and depletion 967,935 3,793 971,728 Results from equity investments 3,194 3,194 Interest and monetary and exchange variations, net 511,995 20 512,015 Provision for losses and asset write-downs of long-term 43,919 43,919 1,730,819 17,681 1,748,500 Changes in operating working capital Held-for-trading financial investments 101,391 101,391 Trade accounts receivable Inventories Taxes recoverable Prepaid expenses Other receivables 31,751 18,738 Trade payables 537,764 534,074 Taxes payable Long-term incentives Advances from customers 201,441 200,988 Sundry provisions 677 Other payables 365,045 363,945 Cash from (used in) operations 2,341,647 2,341,631 Interest paid Income tax and social contribution paid Net cash generated (used in) by operating activities 1,793,931 Proceeds from the sale of fixed assets 1,141 Proceeds from the sale of investments 233,000 Beginning cash of Quantiq and IQAG 9,985 9,985 Acquisitions of investments in subsidiaries and associates Acquisitions to property, plant and equipment Acquisitions of intangible assets Held-for-maturity and available for sale financial investments 19,584 Net cash generated (used in) investing activities 9,723 Short-term and long-term debt Obtained borrowings 4,584,995 4,584,995 Payment of borrowings Dividends paid Non-controlling interests in Braskem Idesa 32,712 32,712 Net cash provided (used in) by financing activities 235,409 Exchange variation on cash of foreign subsidiaries Increase in cash and cash equivalents 112,727 9,321 122,048 Represented by Cash and cash equivalents at the beginning for the period 3,287,622 3,287,622 Cash and cash equivalents at the end for the period 3,400,349 9,321 3,409,670 Increase in cash and cash equivalents 112,727 9,321 122,048 11 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, unless otherwise stated Quarterly information The Quarterly Information was prepared and is being presented in accordance with the pronouncement IAS 34 - Interim Financial Reporting, which establish the minimum content for interim financial statements. Accounting policies There were no changes in the accounting practices used in the preparation of the Quarterly Information in relation to those presented in the December 31, 2013 financial statements, except as presented in Note 2.2.1. 2.2.1 Deferred income tax and social contribution Deferred income and social contribution tax assets and liabilities are stated at their net value in the balance sheet when there is a legal and enforceable right to offset current income and social contribution taxes, related to the same legal entity and tax authority. 2.2.2 Transaction costs with debt renegotiation Costs incurred with debt renegotiation that meet the qualitative and quantitative criteria determined by the standards for reclassification as debt exchange, are deemed transaction costs and amortized through the maturity of the renegotiated debt. The effects of this change in accounting practice are described in Note 12 (a). 12 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, unless otherwise stated Consolidated quarterly information The consolidated quarterly information includes the quarterly information of Braskem companies in which it, directly or indirectly, maintains a controlling equity interest or controls the activities, as presented below: Total interest - % Headquarters (Country) Jun/14 Dec/13 Direct and Indirect subsidiaries Braskem America Finance Company ("Braskem America Finance") 0 USA 100.00 100.00 Braskem America, Inc. (“Braskem America”) 0 USA 100.00 100.00 Braskem Argentina S.A. (“Braskem Argentina”) 0 Argentina 100.00 100.00 Braskem International GmbH ("Braskem Austria") 0 Austria 100.00 100.00 Braskem Austria Finance GmbH ("Braskem Austria Finance") 0 Austria 100.00 100.00 Braskem Chile Ltda. ("Braskem Chile") 0 Chile 100.00 100.00 Braskem Europe GmbH ("Braskem Alemanha") 0 Germany 100.00 100.00 Braskem Finance Limited (“Braskem Finance”) 0 Cayman Islands 100.00 100.00 Braskem Idesa S.A.P.I ("Braskem Idesa") 0 Mexico 75.00 75.00 Braskem Idesa Servicios S.A. de CV ("Braskem Idesa Serviços") 0 Mexico 75.00 75.00 Braskem Importação e Exportação Ltda. ("Braskem Importação") 0 Brazil 100.00 100.00 Braskem Incoporated limited ("Braskem Inc") 0 Cayman Islands 100.00 100.00 Braskem Mexico, S. de RL de CV ("Braskem México") 0 Mexico 100.00 100.00 Braskem Mexico Servicios S. RL de CV ("Braskem México Serviços") 0 Mexico 100.00 100.00 Braskem Netherlands B.V (“Braskem Holanda”) 0 Netherlands 100.00 100.00 Braskem Participações S.A. ("Braskem Participações") 0 Brazil 100.00 100.00 Braskem Petroquímica Chile Ltda. (“Petroquímica Chile”) 0 Chile 100.00 100.00 Braskem Petroquímica Ibérica, S.L. ("Braskem Espanha") 0 Spain 100.00 100.00 Braskem Petroquímica Ltda ("Braskem Petroquímica") 0 Brazil 100.00 100.00 Braskem Qpar S.A. ("Braskem Qpar") 0 Brazil 100.00 100.00 Common Industries LTD. ("Common") (i) British Virgin Islands 100.00 100.00 DAT 0 Brazil 100.00 IQAG 0 Brazil 100.00 100.00 Lantana Trading Co. Inc. (“Lantana”) 0 Bahamas 100.00 100.00 Norfolk Trading S.A. (“Norfolk”) (i) Uruguay 100.00 100.00 Politeno Empreendimentos Ltda. (“Politeno Empreendimentos”) 0 Brazil 100.00 100.00 Quantiq 0 Brazil 100.00 100.00 0 Specific Purpose Entity ("SPE") 0 Fundo de Investimento Multimercado Crédito Privado Sol (“FIM Sol”) 0 Brazil 100.00 100.00 Fundo de Investimento Caixa Júpiter Multimercado Crédito Privado 0 Longo Prazo ("Fundo Júpiter) 0 Brazil 100.00 100.00 (i) Subsidiaries in the process of dissolution. 13 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, unless otherwise stated New standards (i) Accounting standard that will be in force in 2014 The following standards will be in force in 2014 and will not cause any impacts on the consolidated financial statements of the Company: • IFRIC 21 – Levies; and • IAS 39 – Novation of Derivatives and Continuation of Hedge Accounting - Amendments to IAS 39. (ii) Accounting standard that will be in force after 2014 The Company is analyzing the impacts of adopting the standards issued by IASB in 2014 that will be in force after 2014: • IAS 16 and IAS 38 (applies to fiscal years beginning as of January 1, 2016) – Clarification of Acceptable Methods of Depreciation and Amortization - Amendments to IAS 16 and IAS 38; • IFRS 15 (applies to fiscal years beginning as of January 1, 2017) – Revenue from Contracts with Customers; and • IFRS 9 (applies to fiscal years beginning as of January 1, 2018) – Financial Instruments. 3. Cash and cash equivalents The information on cash and cash equivalents were presented in the 2013 annual financial statements of the Company, in Note 7. Jun/14 Dec/13 Cash and banks (i) 330,420 987,824 Cash equivalents: Domestic market 1,821,268 1,906,790 Foreign market (i) 999,206 1,441,245 Total 3,150,894 4,335,859 (i) On June 30, 2014, it includes cash and banks of R$86,789 (R$656,427 on December 31, 2013) and cash equivalents of R$99,072 (R$153,448 on December 31, 2013) of the subsidiary Braskem Idesa, available for use in its project. 14 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, unless otherwise stated 4. Financial investments The information on financial investments was presented in the 2013 annual financial statements of the Company, in Note 8. Jun/14 Dec/13 Held-for-trading Investments in FIM Sol - 74,316 61,670 Investments in foreign currency - 2,534 3,773 Shares - 1,170 1,170 Loans and receivables - Investments in FIM Sol - 61,148 Held-to-maturity - Quotas of investment funds in credit rights - 37,165 40,696 Restricted deposits - 1,596 Time deposit investment - 189 Investments in foreign currency (i) 330,858 469,376 Compensation of investments in foreign currency (i) Total - 177,929 107,498 - In current assets - 155,307 86,719 In non-current assets - 22,622 20,779 Total - 177,929 107,498 - (i) On June 30, 2014, Braskem Holanda had a financial investments held-to-maturity that was irrevocably offset by an export prepayment agreement with Braskem S.A., in the same amount, as provided for in the credit assignment agreement entered into between these two companies and Banco Bradesco (Note 12). This accounting offset was carried out in accordance with IAS 32, which provides for the possibility of offsetting financial instruments when there is intent and rightfully executable right to realize an asset and settle a liability simultaneously. 15 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, unless otherwise stated 5. Trade accounts receivable The information on trade accounts receivable was presented in the 2013 annual financial statements of the Company, in Note 9. Jun/14 Dec/13 Customers Domestic market 1,569,071 1,578,008 Foreign market 1,572,353 1,577,140 Allowance for doubtful accounts Total 2,826,659 2,872,395 In current assets 2,799,470 2,810,520 In non-current assets 27,189 61,875 Total 2,826,659 2,872,395 6. Inventories The information on inventories was presented in the 2013 annual financial statements of the Company, in Note 10. Jun/14 Dec/13 Finished goods 3,573,288 3,429,979 Raw materials, production inputs and packaging 1,052,582 1,113,272 Maintenance materials 234,100 230,822 Advances to suppliers 229,345 236,672 Imports in transit and other 105,978 139,562 Total 5,195,293 5,150,307 In current assets 5,118,116 5,033,593 In non-current assets 77,177 116,714 Total 5,195,293 5,150,307 16 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise 7. Related parties The information concerning related parties was presented in the 2013 annual financial statements of the Company, in Note 11. Balances at June 30, 2014 Assets Liabilities Current Non-current Current Trade accounts receivable Related parties Other Total Related parties Other Total Trade payables Receivable notes Other receivable Loan agreements Other receivable Jointly-controlled investment Refinaria de Petróleo Riograndense S.A. ("RPR") 2,009 2,009 Associated companies Borealis Brasil S.A. ("Borealis") 6,731 187 6,918 6,731 187 6,918 Related companies Odebrecht and subsidiaries 4,483 108,984 50 72,963 (i) 186,480 77,177 (i) 77,177 381,991 Petrobras and subsidiaries 72,474 9,925 46,911 41,413 (i) 170,723 69,711 66,302 136,013 1,756,604 Other 14,626 14,626 91,583 118,909 46,961 114,376 371,829 69,711 66,302 77,177 213,190 2,138,595 Total 98,314 119,096 46,961 114,376 378,747 69,711 66,302 77,177 213,190 2,140,604 (i) Amount in “inventory – advance to suppliers” (Note 6) Income statement transactions from January to June 30, 2014 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Jointly-controlled investment RPR 5,745 22,652 Odebrecht Comercializadora de Energia S.A. ("OCE") 314 5,745 22,966 Associated companies Borealis 91,829 91,829 Related companies Odebrecht and subsidiaries 18,479 177,163 - Petrobras and subsidiaries 737,371 9,452,398 2,364 Other 12,291 5,477 - 768,141 9,635,038 2,364 Post employment benefit plan Odebrecht Previdência Privada ("Odeprev") 10,811 10,811 Total 865,715 9,658,004 2,364 10,811 17 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Balances at December 31, 2013 Assets Liabilities Current Non-current Current Trade accounts receivable Related parties Other Total Related parties Other Total Trade payables Receivable notes Other receivable Loan agreements Other receivable Jointly-controlled investment RPR 150 (i) 150 3,106 150 150 3,106 Associated companies Borealis 11,368 187 11,555 11,368 187 11,555 Related companies Odebrecht and subsidiaries 440 78,068 37,436 (ii) 115,944 782,565 (iii) 782,565 533,498 Petrobras and subsidiaries 99,018 9,925 36,307 42,013 (ii) 187,263 67,348 66,301 133,649 1,833,040 Other 15,135 15,135 114,593 9,925 114,375 79,449 318,342 67,348 66,301 782,565 916,214 2,366,538 Total 125,961 10,112 114,375 79,599 330,047 67,348 66,301 782,565 916,214 2,369,644 (i) Amounts in “dividends and interest on capital”. (ii) Amount in “inventory – advance to suppliers” (Note 6) (iii) Amount of R$665,851 under “Property, plant and equipment” related to ongoing construction works, and R$116,714 under “inventory – advance to suppliers” (Note 6). Income statement transactions from January to June 30, 2013 Purchases of Cost of raw materials, Financial production/general Sales services and income and administrative of products utilities (expenses) expenses Jointly-controlled investment RPR 10,521 20,316 10,521 20,316 Associated companies Borealis 180,194 Other 18,556 4,352 198,750 4,352 Related companies Odebrecht and subsidiaries 10,798 142,166 Petrobras and subsidiaries 667,142 8,930,305 2,206 677,940 9,072,471 2,206 Post employment benefit plan Odeprev 8,840 8,840 Total 887,211 9,097,139 2,206 8,840 18 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (a) Key management personnel Non-current liabilities Jun/14 Dec/13 Long-term incentives (i) 2,333 Total Income statement transactions Jun /14 Jun/13 Remuneration Short-term benefits to employees and managers 23,432 Post-employment benefit 143 140 Long-term incentives 560 51 Total 8,439 23,623 (i) In a meeting held on May 7, 2014, the Board of Directors approved the termination of the long-term incentive plan. The plan had been created in September 2005 and was not based on the Company’s shares. Through this plan, members of strategic programs could acquire securities issued by the Company called “Certificates of Investment Units”. These securities did not entitle their holder to the status of Braskem shareholder or to any rights or privileges inherent to such status, especially voting and other political rights. The amount paid to terminate the plan was R$14,002. 19 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise 8. Taxes recoverable The information on taxes recoverable was presented in the 2013 annual financial statements of the Company, in Note 12. Jun/14 Dec/13 Brazil IPI 26,449 28,701 Value-added tax on sales and services (ICMS) - normal operations 499,415 738,282 ICMS - credits from PP&E 130,077 123,354 Social integration program (PIS) and social contribution on revenue (COFINS) - normal operations 733,745 719,448 PIS and COFINS - credits from PP&E 284,364 269,006 PIS and COFINS - Law 9,718/98 11,526 24,207 PIS - Decree-Law 2,445 and 2,449/88 91,230 88,339 IR and CSL 541,291 542,686 REINTEGRA program 198,996 267,049 Other 133,270 155,965 Other countries Value-added tax (a) 810,642 563,650 Income tax 1,730 2,516 Total 3,462,735 3,523,203 Current assets 2,363,511 2,237,213 Non-current assets 1,099,224 1,285,990 Total 3,462,735 3,523,203 (a) Value added tax (“VAT”) On June 30, 2014, this line included: (i) R$34,018 from sales by Braskem Alemanha to other countries. These credits are refunded in cash by the local government; and (ii) R$776,624 from purchases of machinery and equipment for the Ethylene XXI Project. These credits will be reimbursed, in cash, by the local government, after their validation. The Management expects these credits to be received in the short term based on the legislation of the countries involved. 20 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise 9. Investments The information related to investments was presented in the Company’s annual financial statements, in Note 16. (a) Information on investments Interest in total capital Adjusted net profit (loss) Adjusted total (%) - Jun/2014 for the period equity Note Direct Direct and Indirect Jun/2014 Jun/2013 Jun/14 Dec/13 2.1.1(b) Revised Jointly-controlled investment 0 RPR - 33.20 6,483 123,743 124,980 OCE (i) 20.00 224 554 689 Propilsur - 111,561 109,300 0 Associates 0 Borealis 0 20.00 4,345 5,492 166,746 166,746 Companhia de Desenvolvimento 0 Rio Verde ("Codeverde") 0 35.97 46,342 46,342 (i) Shares acquired in July 2013. (b) Changes in investments Equity in results of investees Dividends Currency Balance at and interest Effect translation Balance at Dec/13 on equity of results adjustments Dec/13 Jointly-controlled investment RPR 41,500 41,090 OCE 138 111 Propilsur 40,398 633 40,957 82,036 633 82,158 Associate Borealis 33,349 957 34,306 33,349 957 34,306 Total 115,385 449 633 116,464 (c) Equity accounting results - breakdown Jun/2014 Jun/2013 Equity in the results 448 Other 138 - 586 21 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Property, plant and equipment The information on property, plant and equipment was presented in the Company’s 2013 annual financial statements, in Note 17. Jun/2014 Dec/2013 Accumulated Accumulated depreciation/ depreciation/ Cost depletion Net Cost depletion Net Land 422,692 422,692 428,908 428,908 Buildings and improvements 1,839,758 1,024,808 1,830,245 1,047,161 Machinery, equipment and installations 25,954,081 14,080,236 25,671,115 14,627,013 Projects in progress 10,683,802 10,683,802 8,832,906 8,832,906 Other 971,189 476,002 936,228 477,560 Total 39,871,522 26,687,540 37,699,402 25,413,548 Impairment test for property, plant and equipment There were no significant events or circumstances in the period ended June 30, 2014 that indicate the need for impairment testing on the property, plant and equipment. Intangible assets The information on intangible assets was presented in the 2013 annual financial statements of the Company, in Note 18. Jun/2014 Dec/2013 Accumulated Accumulated Cost amortization Net Cost amortization Net Goodwill based on future profitability 3,187,722 2,058,918 3,187,722 2,058,918 Trademarks and patents 210,845 124,592 208,574 126,398 Software and use rights 482,935 212,007 473,560 228,636 Contracts with customers and suppliers 691,476 455,756 712,499 498,678 Total 4,572,978 2,851,273 4,582,355 2,912,630 Impairment of intangible assets with definite and indefinite useful life There were no significant events or circumstances in the period ended June 30, 2014 that indicated the need for updating the impairment testing of intangible assets with indefinite useful life made in October 2013, or that indicated the need to perform an impairment testing of intangible assets with definite useful life. 22 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Borrowings The information on borrowings was presented in the 2013 annual financial statements of the Company, in Note 19. Annual financial charges Average interest (unless otherwise stated) Monetary restatement Jun/14 Dec/13 Foreign currency Bonds and Medium term notes (MTN) Note 12 (a) Note 12 (a) 9,793,844 10,432,526 Advances on exchange contracts US dollar exchange variation 0.88% 165,188 117,132 Export prepayment Note 12 (b) Note 12 (b) 375,607 540,744 BNDES Note 12 (c) Note 12 (c) 377,567 453,065 Export credit notes Note 12 (d) Note 12 (d) 792,207 843,060 Working capital US dollar exchange variation 1.68% above Libor 981,971 633,632 Other US dollar exchange variation 4.00% above Libor 1,218 1,268 Transactions costs Local currency Export credit notes Note 12 (d) Note 12 (d) 2,530,186 2,528,077 BNDES Note 12 (c) Note 12 (c) 2,425,382 2,464,987 BNB/ FINAME/ FINEP/ FUNDES 6.44% 612,243 658,372 BNB/ FINAME/ FINEP/ FUNDES TJLP 0.42% 12,281 16,093 Other CDI 0.04% 28,356 - Transactions costs Total 17,812,079 18,602,491 Current liabilities 1,329,292 1,248,804 Non-current liabilities 16,482,787 17,353,687 Total 17,812,079 18,602,491 (a) Bonds and MTN Issue amount Interest Issue date (US$ in thousands) Maturity (% per year) Jun/14 Dec/13 July 1997 250,000 June 2015 9.38 129,351 152,328 January 2004 250,000 January 2014 11.75 - 178,897 September 2006 (i) 275,000 January 2017 8.00 148,936 305,006 June 2008 (i) 500,000 June 2018 7.25 328,428 1,000,375 May 2010 (i) 400,000 May 2020 7.00 106,091 940,780 May 2010 350,000 May 2020 7.00 778,819 828,360 October 2010 450,000 no maturity date 7.38 1,008,587 1,072,742 April 2011 750,000 April 2021 5.75 1,666,091 1,772,070 July 2011 500,000 July 2041 7.13 1,135,687 1,207,927 February 2012 250,000 April 2021 5.75 557,221 592,666 February 2012 250,000 no maturity date 7.38 560,326 595,968 May 2012 500,000 May 2022 5.38 1,110,787 1,181,443 July 2012 250,000 July 2041 7.13 567,843 603,964 February 2014 (i) 500,000 February 2024 6.45 1,130,451 May 2014 (i) 250,000 February 2024 6.45 565,226 - Total 5,725,000 9,793,844 10,432,526 (i) The Bonds issued in February and May 2014 were primarily to refinance the Bonds issued in September 2006, June 2008 and May 2010. The issues in 2014 were considered as refinancing of previous debt in accordance with IFRS 9, and hence all expenses involved in structuring the operations, including premiums paid to holders of the refinanced bonds, were deemed transaction costs. 23 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (b) Export prepayments (“EPP”) Initial amount of the transaction Issue date (US$ thousand) Maturity Charges (% per year) Jun/14 Dec/13 December 2010 (i) December-2017 US dollar exchange variation + semiannual Libor + 2.47 - 118,505 January 2013 November-2022 US dollar exchange variation + semiannual Libor + 2.47 375,607 422,239 Total 375,607 540,744 (i) Settled early in June 2014. (c) BNDES borrowings Projects Issue date Maturity Charges (% per year) Jun/2014 Dec/2013 Foreign currency Other October-2016 US dollar exchange variation + 6.82 5,058 6,533 Braskem Qpar expansion 2006/2007/2008 April-2016 US dollar exchange variation + 6.67 to 6.82 7,668 10,389 Green PE plant July-2017 US dollar exchange variation + 6.60 32,228 39,838 Limit of credit II January-2017 US dollar exchange variation + 6.60 63,667 80,826 New plant PVC Alagoas January-2020 US dollar exchange variation + 6.60 99,303 115,082 Limit of credit III October-2018 US dollar exchange variation + 6.44 to 6.47 134,272 159,917 Butadiene plant January-2021 US dollar exchange variation + 6.47 35,371 40,480 377,567 453,065 Local currency Other September-2016 TJLP + 2.80 40,323 49,294 Braskem Qpar expansion 2006/2007/2008 February-2016 TJLP + 2.15 to 3.30 58,225 75,867 Green PE plant 2008/2009 June-2017 TJLP + 0.00 to 4.78 239,542 280,631 Limit of credit II January-2017 TJLP + 2.58 to 3.58 201,804 240,915 Limit of credit II January-2017 4.50 9,017 10,763 New plant PVC Alagoas December-2019 TJLP + 0.00 to 3.58 322,867 352,364 New plant PVC Alagoas December-2019 5.50 36,745 40,091 Limit of credit III October-2019 TJLP + 0.00 to 3.58 1,028,742 969,715 Limit of credit III October-2019 SELIC + 2.58 109,099 82,362 Limit of credit III November-2019 3.50 to 5.50 254,242 228,583 Butadiene plant December-2020 TJLP + 0.00 to 3.45 124,776 134,402 2,425,382 2,464,987 Total 2,802,949 2,918,052 24 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (d) Export credit notes (“NCE”) Initial amount Issue date of the transaction Maturity Charges (% per year) Jun/2014 Dec/2013 Foreign currency November 2006 167,014 May 2018 Us dollar exchange variation + 8.10 173,689 184,778 April 2007 101,605 March 2018 Us dollar exchange variation + 7.87 112,099 119,255 May 2007 146,010 May 2019 Us dollar exchange variation + 7.85 166,196 176,806 January 2008 266,430 February 2020 Us dollar exchange variation + 7.30 340,223 362,221 681,059 792,207 843,060 Local currency April-2010 50,000 October-2021 105% of CDI 50,971 50,880 June-2010 200,000 October-2021 105% of CDI 203,883 203,521 February-2011 250,000 October-2021 105% of CDI 203,883 203,521 April-2011 (i) 450,000 April-2019 112.5% of CDI 459,999 459,408 June-2011 80,000 October-2021 105% of CDI 81,553 81,408 August-2011 (i) 400,000 August-2019 112.5% of CDI 403,865 403,513 June-2012 100,000 October-2021 105% of CDI 101,942 101,761 September-2012 300,000 October-2021 105% of CDI 305,825 305,282 October-2012 85,000 October-2021 105% of CDI 86,651 86,496 February-2013 (ii) 100,000 February-2016 101,183 101,183 February-2013 (iii) 50,000 February-2016 50,505 February-2013 (ii) 100,000 February-2016 101,032 101,010 February-2013 (ii) 50,000 February-2016 50,440 50,440 February-2013 (ii) 100,000 February-2016 100,988 100,923 March-2013 (ii) 50,000 March-2016 50,246 50,257 March-2013 (iii) 17,500 March-2016 17,583 August-2013 (iii) 10,000 August-2016 10,129 December-2013 (ii) 150,000 December-2016 150,225 150,257 June-2014 (ii) 50,000 June-2017 50,000 June-2014 (ii) 17,500 June-2017 17,500 June-2014 (ii) 10,000 June-2017 10,000 Total 2,620,000 2,530,186 2,528,077 (i) The Company enters into swap transactions to offset the variation in the Interbank Certificate of Deposit (CDI) rate (Note 14.1.1 (b)). (ii) The Company enters into swap transactions for these contracts (from 67.10% to 92.70% of CDI) (Note 14.1.1 (a)). (iii) Financing settled early in June 2014. 25 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (e) Payment schedule The maturity profile of the long-term amounts is as follows: Jun/2014 Dec/2013 564,619 1,121,998 1,740,234 1,738,496 969,143 1,576,790 1,319,268 1,881,848 2,083,676 1,479,686 1,446,179 2,366,125 2,398,652 2,561,516 1,155,045 1,248,355 2,464 1,676 1,648,912 - 2025 and thereafter 3,154,595 3,377,197 Total 16,482,787 17,353,687 (f) Capitalized financial charges In the period ended June 30, 2014, a total of R$ 40,890 corresponding to financial charges were capitalized (R$48,618 in the period ended June 30, 2013), including monetary variation and part of the exchange variation. The average rate of these charges in the period was 7.53% p.a. (6.90% p.a. in the period ended June 30, 2013). (g) Guarantees Braskem gave collateral for part of its borrowings as follows: Total debt Total Loans Maturity Jun/2014 guaranteed Guarantees BNB March-2023 314,627 314,627 Mortgage of plants, pledge of machinery and equipment BNDES January-2021 2,802,949 2,802,949 Mortgage of plants, land and property, pledge of machinery and equipment FUNDES June-2020 191,685 191,685 Mortgage of plants, land and property, pledge of machinery and equipment FINEP August-2023 115,137 115,137 Bank surety FINAME February-2022 3,075 3,075 Pledge of equipment Total 3,427,473 3,427,473 26 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Project finance The information on project finance was presented in the 2013 annual financial statements in Note 20. Contract value Value received Identification US$ thousands US$ thousands Maturity Charges (% per year) Jun/2014 Dec/2013 Project finance I 700,000 571,098 February-2027 Us dollar exchange variation + quarterly Libor + 3.25 1,263,898 1,141,515 Project finance II 210,000 79,050 February-2027 Us dollar exchange variation + 6.17 221,162 121,387 Project finance III 600,000 404,046 February-2029 Us dollar exchange variation + 4.33 895,552 621,410 Project finance IV 660,000 630,743 February-2029 Us dollar exchange variation + quarterly Libor + 3.88 1,351,513 1,298,791 Project finance V 400,000 326,342 February-2029 Us dollar exchange variation + quarterly Libor + 4.65 723,399 653,288 Project finance VI 90,000 49,593 February-2029 Us dollar exchange variation + quarterly Libor + 2.73 109,780 79,630 Project finance VII 533,095 434,928 February-2029 Us dollar exchange variation + quarterly Libor + 4.64 990,096 866,581 Transactions costs - - Total 3,193,095 2,495,800 5,473,977 4,731,406 Current liabilities 26,966 25,745 Non-current liabilities 5,447,011 4,705,661 Total 5,473,977 4,731,406 On April 8, 2014, Braskem Idesa received the third tranche of the Project Finance in the amount of R$1,021,760 (US$ 464,986 thousand). Braskem Idesa capitalized the charges incurred on this financing in the period ending June 30, 2014, in the amount of R$178,305 (R$18,076 in the period ended June 30, 2013), including a portion of exchange variation. The average interest rate over these charges in the period was 7.00% p.a. The maturity profile of this long-term financing, by year of maturity, is as follows: Jun/2014 Dec/2013 102,945 85,068 299,844 254,883 367,631 313,944 382,707 327,391 453,166 389,584 518,924 447,535 434,279 377,156 571,794 493,770 618,608 534,866 2025 and thereafter 1,697,113 1,481,464 Total 5,447,011 4,705,661 In accordance with the Company’s risk management strategy and based on its financial policy, the Management contracted and designated derivative operations under hedge accounting (Note 14.1.1 (d.i)) in order to offset the change in future debt-related financial expenses caused by the fluctuation of the Libor rate. 27 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Financial instruments The information related to financial instruments was presented in the 2013 financial statements of the Company, in Note 21. Non-derivative financial instruments – measured at fair value Fair value Book value Fair value Note Classification by category hierarchy Jun/2014 Dec/2013 Jun/2014 Dec/2013 Cash and cash equivalents 3 Cash and banks 330,420 987,824 330,420 987,824 Financial investments in Brazil Held-for-trading Level 2 357,127 687,938 357,127 687,938 Financial investments in Brazil Loans and receivables 1,464,141 1,218,852 1,464,141 1,218,852 Financial investments abroad Held-for-trading Level 2 999,206 1,441,245 999,206 1,441,245 3,150,894 4,335,859 3,150,894 4,335,859 Financial investments 4 FIM Sol investments Held-for-trading Level 2 74,316 61,670 74,316 61,670 Investments in foreign currency Held-for-trading Level 2 2,534 3,773 2,534 3,773 Investments in foreign currency Held-to-maturity 189 189 Shares Held-for-trading 1,170 1,170 1,170 1,170 FIM Sol investments Loans and receivables 61,148 61,148 Quotas of receivables investment fund in credit rights Held-to-maturity 37,165 40,696 37,165 40,696 Restricted deposits Held-to-maturity 1,596 1,596 177,929 107,498 177,929 107,498 Trade accounts receivable 5 2,826,659 2,872,395 2,826,659 2,872,395 Related parties credits 7 Loans and receivables 302,070 258,136 302,070 258,136 Trade payables 9,766,021 10,421,687 9,766,021 10,421,687 Borrowings 12 Foreign currency - Bond Level 1 9,793,844 10,432,526 9,955,102 10,241,359 Foreign currency - other borrowings 2,693,758 2,588,901 2,693,758 2,588,901 Local currency 5,608,448 5,667,529 5,608,448 5,667,529 Project finance 13 5,555,400 4,782,602 5,555,400 4,782,602 Other payables Creditors for the acquisitions of shares 286,072 275,743 286,072 275,743 Accounts payable to non-controlling (Braskem Idesa) 475,470 341,993 475,470 341,993 761,542 617,736 761,542 617,736 (a) Fair value hierarchy Level 1 – fair value obtained through prices quoted (without adjustments) in active markets for identical assets or liabilities, such as the stock exchange; and Level 2 – fair value obtained from discounted cash flow models, when the instrument is a forward purchase or sale or a swap contract, or valuation models of option contracts, such as the Black-Scholes model, when the derivative has the characteristics of an option. 28 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Derivative financial instruments designated and not designated for hedge accounting Operation characteristics Fair value Principal exposure Balance at Change in Financial Balance at Identification Note hierarchy Derivatives Dec/2013 fair value settlement Jun/2014 Non-hedge accounting transactions Commodity swap - Naphtha Level 2 Fixed price Variable price 5 465 Interest rate swaps 14.1.1 (a) Level 2 Fixed rate CDI 20,751 13,548 Contract for the future purchase Level 2 Euro Dollar 1,892 3,272 142 15,259 3,072 13,690 Hedge accounting transactions Exchange swap 14.1.1 (b) Level 2 CDI Dollar 367,559 335,254 Commodity swap - ethylene Level 2 Variable price Fixed price 58 Commodity swap - PGP Level 2 Fixed price Variable price 73 Interest rate swaps 14.1.1 (d.i) Level 2 Libor Dollar 71,950 6,989 Contract for the future purchase - Currency 14.1.1 (d.ii) Level 2 Mexican peso Dollar 47,280 7,217 304,458 27,518 310,956 Derivative operations Current assets Non current assets Current liabilities 95,123 53,400 Non current liabilities 396,040 367,438 319,717 22,877 324,646 The regular changes in the fair value of derivatives not designated as hedge accounting were recorded as financial income or expenses in the same period in which they occur. (a) Interest rate swap linked to NCE Identification Interest rate Maturity Fair value Nominal value (hedge) Jun/2014 Dec/2013 Swap NCE I 100,000 90.65% CDI February-2016 3,012 4,086 Swap NCE II 50,000 88.20% CDI February-2016 1,648 2,243 Swap NCE III 100,000 92.64% CDI February-2016 3,267 4,435 Swap NCE IV 50,000 92.70% CDI February-2016 1,671 2,315 Swap NCE V 100,000 91.92% CDI February-2016 4,407 Swap NCE VI 50,000 92.25% CDI March-2016 3,176 2,310 Swap NCE VII 17,500 91.10% CDI March-2016 1,624 765 Swap NCE VIII 10,000 77.52% CDI August-2016 534 190 Swap NCE IX 50,000 68.15% CDI December - 2016 110 - Swap NCE X 50,000 67.15% CDI December - 2016 - Swap NCE XI 50,000 67.10% CDI December - 2016 - Total 627,500 13,548 20,751 Derivatives operations Current liabilities 13,548 20,751 Total 13,548 20,751 29 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (b) Swaps related to export credit notes (NCE) Identification US$ thousands Interest rate Maturity Fair value Nominal value (hedge) (hedge) Jun/2014 Dec/2013 Swap NCE I 200,000 5.44% August 2019 99,229 101,904 Swap NCE II 100,000 5.40% August 2019 47,406 48,414 Swap NCE III 100,000 5.37% August 2019 45,874 46,642 Swap NCE IV 100,000 5.50% April 2019 32,676 39,005 Swap NCE V 100,000 5.50% April 2019 32,613 38,939 Swap NCE VI 150,000 72 5.43% April 2019 43,579 52,745 Swap NCE VII 100,000 4.93% April 2019 33,877 39,910 Total 850,000 335,254 367,559 Derivatives operations Current assets Non Current liabilities 367,395 396,040 Total 335,254 367,559 (c) Non-derivative liabilities designated for export hedge accounting On May 1, 2013, Braskem S.A. designated non-derivative financial instrument liabilities, denominated in U.S. dollars, as hedge for the flow of its highly probable future exports. Certain liabilities that were selected as hedge instruments are protecting dollar-denominated export flows scheduled to occur after the original maturities of these liabilities. For these cases, the Company maintains a strategy to refinance, roll over or swap the liability. The column “Maturity” in the following table already presents the new maturities in accordance with the hedged flows, considering the refinancing, rollover or swap strategy. If these events do not occur, the exchange variation equivalent to the period for which the hedge ratio was effective will be recorded under shareholders' equity through the export period. 30 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise On June 30, 2014, the following non-derivative liabilities were designated as hedge for the flow of its exports: Financial liabilities Nominal value Identification Maturity Hedge US$ thousands Jun/2014 Dec/2013 Operations designated for hedge accounting Trade payables 0 0 Dollar 0 839,447 1,848,881 1,966,488 Trade payables 0 0 Dollar 0 749,685 1,651,181 1,756,212 Export prepayments 0 0 Dollar 0 80,000 176,200 187,408 Trade payables 0 0 Dollar 0 787,894 1,735,336 1,744,207 Export prepayments 0 0 Dollar 0 101,513 Bond 0 0 Dollar 0 65,143 143,477 152,604 Accounts payable 0 0 Dollar 0 50,000 110,125 117,130 Export prepayments 0 0 Dollar 0 618,836 1,362,988 1,449,688 Accounts payable 0 0 Dollar 0 282,000 621,105 674,669 Trade payables 0 0 Dollar 0 62,000 136,555 131,186 Export prepayments 0 0 Dollar 0 380,000 836,950 890,188 Accounts payable 0 0 Dollar 0 328,000 722,420 777,743 Trade payables 0 0 Dollar 0 64,000 140,960 23,426 Export prepayments 0 0 Dollar 0 324,000 713,610 876,132 Accounts payable 0 0 Dollar 0 216,000 475,740 506,002 Export credit notes 0 0 Dollar 0 353,000 777,483 826,938 Export prepayments 0 0 Dollar 0 150,000 330,375 351,388 Accounts payable 0 0 Dollar 0 653,972 1,440,372 1,531,994 Export prepayments 0 0 Dollar 0 64,400 141,841 150,863 Accounts payable 0 0 Dollar 0 113,854 250,764 266,715 Export prepayments 0 Dollar 0 575,000 1,266,438 1,346,995 0 0 # 0 6,757,231 14,882,801 15,829,489 (d) Hedge operations by Braskem Idesa related to project finance The hedge operations of Braskem Idesa share the same guarantees with the Project Finance (Note 13). (d.i) Interest rate swap linked to Libor – operation not designated for hedge accounting Identification Nominal value Interest rate Maturity Fair value US$ thousands (hedge) Jun/2014 Dec/2013 Swap Libor I 299,996 1.9825% May-2025 Swap Libor II 299,996 1.9825% May-2025 Swap Libor III 299,996 1.9825% May-2025 Swap Libor IV 129,976 1.9825% May-2025 Swap Libor V 132,996 1.9825% May-2025 Swap Libor VI 149,932 1.9825% May-2025 Total 1,312,892 Derivatives operations Current Assets - Non-Current assets - Current liabilities 32,536 27,092 Total In the period ended June 30, 2014, the Company recognized a financial expense of R$1,892. 31 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (d.ii) Currency futures contract– Mexican Peso – operation designated for hedge accounting Identification Nominal value Foreign exchange Maturity Fair value US$ thousands (hedge) Jun/2014 Dec/2013 Deliverable Forward 41,020 12.6185 January-2014 3,620 Deliverable Forward 35,453 12.5394 February-2014 3,815 Deliverable Forward 39,206 12.5926 March-2014 4,065 Deliverable Forward 54,084 12.8643 April-2014 3,468 Deliverable Forward 52,182 12.9268 June-2014 3,164 Deliverable Forward 51,191 12.8909 June-2014 769 3,624 Deliverable Forward 46,889 12.8789 July-2014 1,002 3,612 Deliverable Forward 45,959 12.9465 September-2014 671 3,281 Deliverable Forward 36,561 12.9044 September-2014 936 2,988 Deliverable Forward 37,215 12.9570 Octuber-2014 787 2,923 Deliverable Forward 31,908 12.9465 December-2014 862 2,707 Deliverable Forward 28,169 12.9881 December-2014 678 2,344 Deliverable Forward 23,381 12.9518 February-2015 807 2,202 Deliverable Forward 29,047 13.1969 March-2015 1,788 Deliverable Forward 18,625 13.0980 March-2015 351 1,519 Deliverable Forward 10,230 13.0490 April-2015 319 961 Deliverable Forward 5,897 13.1167 June-2015 148 525 Deliverable Forward 7,014 13.4329 June-2015 317 Deliverable Forward 2,245 13.2538 July-2015 27 176 Deliverable Forward 1,840 13.1486 August-2015 62 181 Total 598,116 7,217 47,280 Derivatives operations Current liabilities 7,174 47,280 Non-Current liabilities 43 - Total 7,217 47,280 Before designating these swap operations as hedge accounting, on March 1, 2014, the Company recognized financial income of R$112. After recognizing such designation, in shareholders’ equity, the Company recognized a credit of R$26,545 relating to changes in the fair value of these swaps since the designation through June 30, 2014. (e) Estimated maximum loss The amount at risk of the derivatives held by Braskem on June 30, 2014, which is defined as the highest loss that could result in one month and in 95% of the cases under normal market conditions, was estimated by the Company at R$26,403 (US$11,988 thousand) for the NCE swap designated for hedge accounting and R$1,009 for the NCE swap that is not designated for hedge accounting. The value at risk of derivatives related to the Ethylene XXI Project in Mexico in 95% of the cases, under normal market conditions, was estimated at R$5,442 (US$2,471thousand) for the Libor derivative and R$369 (US$168thousand) for the derivative of Mexican pesos. 32 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Credit quality of financial assets (a) Trade accounts receivable On June 30, 2014, the credit ratings for the domestic market were as follows: (%) Jun/2014 Dec/2013 1 Minimum risk 2 Low risk 3 Moderate risk 4 High risk 5 Very high risk (i) (i) Most clients in this group are inactive and the respective accounts are in the process of collection actions in the courts. Clients in this group that are still active buy from Braskem and pay in advance. Default indicators for the periods ended : Last 12 months Domestic Export Market Market June 30, 2014 0.50% 0.09% June 30, 2013 0.30% 0.45% December 31, 2013 0.14% 0.13% December 31, 2012 0.28% 0.37% 33 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (b) Other financial assets In order to determine the credit ratings of counterparties in financial assets classified as cash and cash equivalents, held-for-trading, held-to-maturity and loans and receivables, Braskem uses the following credit rating agencies: Standard & Poor’s, Moody’s and Fitch Ratings. Jun/2014 Dec/2013 Financial assets with risk assessment AAA 2,946,172 3,436,378 AA 68,935 93,955 A 272,935 865,105 A- 1,485 3,288,042 4,396,923 Financial assets without risk assessment Quotas of investment funds in credit rights (i) 40,696 Sundry funds (ii) 2,534 3,773 Other financial assets with no risk assessment 1,082 1,965 40,781 46,434 Total 3,328,823 4,443,357 (i) Financial assets with no internal or external ratings and approved by the Management of the Company. (ii) Investment funds with no internal and external risk assessment whose portfolio is composed of assets from major financial institutions and that comply with Braskem’s financial policy. Braskem’s financial policy determines “A-” as the minimum rating for financial investments. Sensitivity analysis Financial instruments, including derivatives, may be subject to changes in their fair value as a result of the variation in commodity prices, foreign exchange rates, interest rates, shares and share indexes, price indexes and other variables. The sensitivity of the derivative and non-derivative financial instruments to these variables are presented below: (a) Selection of risks On June 30, 2014, the main risks that can affect the value of Braskem’s financial instruments are: · Brazilian real/U.S. dollar exchange rate; · U.S. dollar/Mexican peso exchange rate; · U.S. dollar/Euro exchange rate; · Libor floating interest rate; · CDI interest rate; and · TJLP interest rate. For the purposes of the risk sensitivity analysis, Braskem presents the exposures to currencies as if they were independent, that is, without reflecting in the exposure to a foreign exchange rate the risks of the variation in other foreign exchange rates that could be directly influenced by it. 34 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (b) Selection of scenarios (b.1) Probable scenario The Market Readout published by the Central Bank of Brazil on June 27, 2014 was used to create the probable scenario for the U.S. dollar/Brazilian real exchange rate and the CDI interest rate, using the reference date of June 30, 2014. The Market Readout presents a consensus of market expectations based on a survey of the forecasts made by various financial and non-financial institutions. The Market Readout does not publish forecasts for the interest rates Libor and TJLP. Therefore, Braskem considered the expectations for the CDI interest rate for determining the probable scenario for those rates, given their correspondence. The probable scenario for the TJLP is an increase of 0.5% from the current rate of 5%, in line with the size of the government’s most recent decisions to increase or decrease the rate, and accompanying the forecast for the cumulative increase in the CDI rate by end-2014 of 0.50%. 35 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (b.2) Possible and extreme adverse scenarios The sensitivity values in the table below are the changes in the value of the financial instruments in each scenario and show the changes in future cash flows. Possible adverse Extreme adverse Instrumento / Sensibilidade Probable (25%) (50%) Brazilian real/U.S. dollar exchange rate Bonds and MTN Advance on exchange contracts BNDES Export credit notes Export prepayments Financial investments abroad 160,643 357,389 714,778 Swaps 139,903 311,249 622,497 U.S. dollar/Mexican peso exchange rate Project finance Deliverable Forward U.S. dollar/Euro exchange rate Deliverable Forward 479 Libor floating interest rate Borrowings Export prepayments Swaps 411 CDI interest rate Export credit notes Financial investments in local currency Probable Possible adverse Extreme adverse Instrumento / Sensibilidade 5.5% 6.0% 6.5% TJLP interest rate BNDES FINEP Other governmental agents 36 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Taxes payable The information related to taxes payable was presented in the Company’s 2013 annual financial statements, in Note 22. Jun/2014 Dec/2013 Brazil IPI 85,171 81,282 PIS and COFINS 2,976 615 IR and CSL 156,653 52,226 ICMS 83,823 120,941 Federal tax payment program - Law 11,941/09 946,784 1,024,127 Other 63,414 67,680 Other countries Other 5,461 1,428 Total 1,344,282 1,348,299 Current liabilities 524,644 445,424 Non-current liabilities 819,638 902,875 Total 1,344,282 1,348,299 Income tax (“IR”) and social contribution (“CSL”) The information related to income tax and social contribution was presented in the Company’s 2013 annual financial statements, in Note 23. (a) Reconciliation of the effects of income tax and social contribution on profit or loss Note Jun/2014 Dec/2013 2.1.1(b) Revised Income before IR and CSL 217,644 IR and CSL at the rate of 34% Permanent adjustments to the IR and CSL calculation basis IR and CSL on equity in results of investees Other permanent adjustments 74,171 Effect of IR and CSL on results of operations Breakdown of IR and CSL: Current IR and CSL Deferred IR and CSL Total IR and CSL on income statement 37 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (b) Breakdown of deferred income tax and social contribution Deferred tax - assets Jun/2014 Dec/2013 Tax losses (IR) and negative base (CSL) 1,126,150 1,015,587 Goodwill amortized 10,766 12,065 Exchange variations 388,039 791,508 Temporary adjustments 388,629 408,233 Business combination 234,840 232,039 Pension plan 87,979 61,927 Deferred charges - write-off 43,154 37,971 Investiments in subsidiaries 94,276 2,279,557 2,653,606 Deferred tax - liabilities Amortization of goodwill based on future profitability 675,846 643,050 Tax depreciation 622,522 541,325 Temporary differences 341,489 426,186 Business combination 565,520 585,250 Additional indexation PP&E 133,141 140,157 Other 77,761 57,730 2,416,279 2,393,698 Deffered tax net 259,908 Asset in Balance Sheet 705,573 1,123,313 (-) Liability in Balance Sheet 842,295 863,405 Deffered tax net 259,908 (c) Net balance of deferred income and social contribution tax assets and liabilities Jun/2014 Headquarters (Country) IR-CSL Asset IR-CSL Liability Net Assests Braskem S.A. Brazil 1,475,309 335,260 Braskem Argentina Argentina 5,131 5,131 Braskem Alemanha Germany 69,719 69,719 Braskem Idesa Serviços Mexico 2,863 2,863 Braskem Petroquímica Brazil 206,428 65,704 Braskem Qpar Brazil 370,350 78,525 IQAG Brazil 21 21 Quantiq Brazil 4,556 3,280 Braskem Qpar - Bussines combination effect Brazil 145,070 145,070 2,279,447 705,573 Liabilitys Braskem Idesa México Braskem Qpar - Bussines combination effect Brasil Petroquímica Chile Chile 110 Braskem America EUA 110 38 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Dec/2013 Headquarters (Country) IR-CSL Asset IR-CSL Liability Net Assests Braskem S.A. Brazil 1,769,683 (1,095,410) 674,273 Braskem Argentina Argentina 5,552 5,552 Braskem Alemanha Germany 67,910 67,910 Braskem Idesa Mexico 57,613 (52,554) 5,059 Braskem Petroquímica Brazil 215,348 (129,022) 86,326 Braskem Qpar Brazil 390,017 (253,307) 136,710 Petroquímica Chile Chile 123 123 IQAG Brazil 23 23 Quantiq Brazil 5,069 5,069 Braskem Qpar - Bussines combination effect Brazil 142,268 142,268 2,653,606 1,123,313 Liabilitys Braskem Qpar - Bussines combination effect Brazil (501,699) (501,699) Braskem America USA (361,706) (361,706) (d) Realization of deferred income tax and social contribution In the period ended June 30, 2014, there were no material events or circumstances that indicate any compromise of the realization of these deferred taxes. (e) Law 12,973 on May 13, 2014 Provisional Presidential Decree 627 of November 11, 2013 was made into Law 12,973 on May 13, 2014, which, among others, revoked the Transitional Tax System (RTT) and included additional measures, notably: (i) changes in the federal tax laws related to income and social contribution (IRPJ & CSLL), PIS/PASEP and COFINS taxes in order to align tax accounting with corporate accounting; (ii) provisions on the calculation of interest on equity; and (ii) considerations on investments valued using the equity accounting method. The provisions in this law are applicable as from 2015, except in the event of early adoption as from 2014, which is currently being assessed by the Management of the Company. 39 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Sundry provisions The information on sundry provisions was presented in the 2013 annual financial statements of the Company, in Note 24. Jun/2014 Dec/2013 Measures to Provision for customers bonus 41,810 45,060 Provision for recovery of environmental damages 113,616 132,762 Judicial and administrative provisions 379,683 362,896 Other 11,116 14,832 Total 546,225 555,550 Current liabilities 92,616 105,856 Non-current liabilities 453,609 449,694 Total 546,225 555,550 40 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise The composition of provisions for judicial and administrative suits is as follows: Jun/2014 Dec/2013 Labor claims 126,776 125,887 Tax claims IR and CSL 33,867 32,319 PIS and COFINS 37,423 35,634 ICMS - interstate purchases 90,562 86,233 ICMS - other 12,006 11,432 Other 69,031 61,372 Societary claims and other 10,018 10,019 379,683 362,896 Post-employment benefits (defined-benefit plans) The information on post-employment (defined-benefit plans) was presented in the 2013 annual financial statements of the Company, in Note 26. The amounts recognized are as follows: Jun/2014 Dec/2013 Petros Plans (a) 235,134 158,122 Novamont Braskem America 7,010 9,554 Braskem Alemanha 34,358 34,515 276,502 202,191 Current liabilities - 158,137 Non-current liabilities 276,502 44,054 Total 276,502 202,191 (a) Petros Plans In August and October 2012, the Brazilian Private Pension Plan Superintendence (PREVIC - Superintendência Nacional de Previdência Complementar) approved the withdrawal of the sponsorship by Braskem of these plans, which required the payment of the mathematical reserves of the respective beneficiaries and in turn the monetization of the assets of the plans administered by Petros. In view of the unlikelihood of said monetization after almost two years since the approval by PREVIC, the Management of the Company had no alternative but to initiate the necessary procedures to resume sponsorship of the plans. This decision was formalized through a legal instrument, on April 3, 2014, to preserve Braskem’s rights. The Company expects the conditions for resumption of sponsorship of the plans to be established in the coming months, based on discussions currently being held with PREVIC and Petros. Only after signing the cancelation of the withdrawal of sponsorship and the consequent preparation of actuarial reports will the company be able to measure and account for these plans as defined benefit plans, including the estimation of future contributions to be made by the Company and participants. The provision maintained by the Company is still measured based on the criteria that adopted after the decision to withdraw sponsorship. In the first quarter, the provision was increased based on the estimated costs of past services (Note 23), and was reclassified to non-current liabilities. 41 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Contingencies The description of the main contingent liabilities of the Company was presented in the 2013 annual financial statements, in Note 29. In the period ended June 30, 2014, there were no material events or changes in the previsions reported on December 31, 2013. Shareholders’ Equity The information related to the Company’s shareholders’ equity was presented in its 2013 annual financial statements, in Note 30. (a) Capital Shares unit Preferred Preferred Common shares shares shares % class A % class B % Total % OSP e Odebrecht 226,334,623 50.11% 79,182,498 22.96% - 305,517,121 38.32% Petrobras 212,426,951 47.03% 75,259,779 21.81% - 287,686,730 36.08% BNDESPAR 0.00% 40,102,837 11.62% - 40,102,837 5.03% ADR (i) 0.00% 34,191,744 9.91% - 34,191,744 4.29% Other 12,907,078 2.86% 115,111,262 33.37% 593,818 100.00% 128,612,158 16.13% Total 451,668,652 100.00% 343,848,120 99.67% 593,818 100.00% 796,110,590 99.86% Braskem shares owned by Braskem Petroquímica (ii) 1,154,758 0.33% - 1,154,758 0.14% Total 451,668,652 100.00% 345,002,878 100.00% 593,818 100.00% 797,265,348 100.00% (i) American Depositary Receipts traded on the New York Stock Exchange (USA); (ii) These share are considered “treasury shares” in the consolidated shareholders’ equity, amounting to R$48,892. (b) Dividends The Annual Shareholders’ Meeting held on April 9, 2014 approved the declaration of dividends in the amount of R$ 482,593, the payment of which started to be paid on April 22, 2014, of which R$ 273,796 was paid to holders of common shares and R$ 208,437 and R$ 360 to holders of class A and class B preferred shares, respectively. 42 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise (c) Other comprehensive income - shareholders' equity Defined Foreign Additional Deemed benefit currency Loss indexation of cost of plan actuarial Fair value translation on interest PP&E PP&E Gain (loss) of hedge adjustment in subsidiary (i) (i) (ii) (iii) (iv) (v) Total At December 31, 2012 299,305 20,207 37,158 337,411 Additional indexation Realization by depreciation or write-off assets (20,634) (20,634) IR and CSL 7,016 7,016 Deemed cost of jointly-controlled investment Realization by depreciation or write-off assets (733) (733) IR and CSL 249 249 Foreign sales hedge Exchange rate (1,517,598) (1,517,598) IR and CSL 515,983 515,983 Loss on interest in subsidiary (1,994) (1,994) Foreign currency translation adjustment 99,728 99,728 At June 30, 2013 285,687 19,723 136,886 At December 31, 2013 272,069 19,240 242,407 Additional indexation Realization by depreciation or write-off assets (16,026) (16,026) IR and CSL 2,406 2,406 Deemed cost of jointly-controlled investment Realization by depreciation or write-off assets (732) (732) IR and CSL 250 250 Foreign sales hedge Exchange rate 946,688 946,688 IR and CSL (321,874) (321,874) Fair value of Cash flow hedge Change in fair value 3,904 3,904 Transfer to result (720) (720) IR and CSL (10,739) (10,739) Foreign currency translation adjustment (87,836) (87,836) At June 30, 2014 258,449 18,758 154,571 (i) Realization as the asset is depreciated or written-off. (ii) Realization upon extinction of the plan. (iii) Realization upon maturity, prepayment or loss of efficacy for hedge accounting. (iv) Realization upon write-off of subsidiary abroad. (v) Realization upon divestment or transfer of control of subsidiary. 43 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Earnings per share The information related to the earnings per share of the Company was presented in its 2013 annual financial statements, in Note 31. The table below shows the reconciliation of profit or loss for the period adjusted for the amounts used to calculate basic and diluted earnings per share. Basic and diluted Note Jun/2014 Jun/2013 2.1.1(b) Revised Profit for the period attributed to Company's shareholders 533,783 101,920 Distribution of dividends attributable to priority: Preferred shares class "A" 208,437 101,744 Preferred shares class "B" 360 176 208,797 101,920 Distribution of the remaining results to common shares 273,796 Distribution of plus income, by class Common shares 29,064 Preferred shares class "A" 22,126 51,190 Reconciliation of income available for distribution, by class (numerator): Common shares 302,860 Preferred shares class "A" 230,563 101,744 Preferred shares class "B" 360 176 533,783 101,920 Weighted average number of shares, by class (denominator): Common shares 451,668,652 Preferred shares class "A" 343,848,120 343,848,120 Preferred shares class "B" 593,818 593,818 796,110,590 344,441,938 Profit (loss) per share (in R$) Common shares 0.6705 Preferred shares class "A" 0.6705 0.2959 Preferred shares class "B" 0.6062 0.2964 44 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Net sales revenues The information on net sales revenue was presented in the 2013 annual financial statements of the Company, in Note 32. Note Jun/2014 Jun/2013 2.1.1(b) Revised Sales revenue Domestic market 16,579,765 14,847,261 Foreign market 9,616,078 7,874,635 26,195,843 22,721,896 Sales deductions Taxes (3,328,430) (3,272,251) Sales returns and other (171,678) (201,231) (3,500,108) (3,473,482) Net sales revenue 22,695,735 19,248,414 Other operating income (expenses) In the period ended June 30, 2014, the main effects on this item were as follows: · Gain from divestment of DAT (Note 1(a)): Amount Proceeds from the sale 315,000 Cost value of the investment at the date of disposal Gain on disposal 277,338 · Expense with additional provision accrued for the Petros Plans in the amount of R$65,000 (Note 18(a)). 45 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Financial results The information on financial results was presented in the 2013 annual financial statements of the Company, in Note 35. Note Jun/2014 Jun/2013 2.1.1(b) Revised Financial income Interest income 131,068 117,738 Monetary variations 22,756 7,779 Exchange rate variations (113,059) 244,433 Other 20,979 83,563 61,744 453,513 Financial expenses Interest expenses (576,717) (525,942) Monetary variations (163,128) (147,454) Exchange rate variations 140,594 (47,382) Inflation adjustments on fiscal debts (104,944) Tax expenses on financial operations (14,312) Discounts granted (55,792) (38,169) Loans transaction costs - amortization (16,109) (2,987) Adjustment to present value - appropriation (292,373) Other (68,604) (59,404) Note Jun/2014 Jun/2013 2.1.1(b) Revised Interest income - origins by application type Held for sale 13,287 4,596 Loans and receivables 64,541 45,706 Held-to-maturity 16,919 11,728 94,747 62,030 Other assets not classifiable 36,321 55,708 Total 131,068 117,738 46 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Expenses by nature The information on expenses by nature was presented in the 2013 annual financial statements of the Company, in Note 36. Note Jun/2014 Jun/2013 2.1.1(b) Revised Classification by nature: Raw materials other inputs (17,301,232) (14,585,362) Personnel expenses (1,053,411) (909,747) Outsourced services (810,617) (747,250) Tax expenses (6,358) (4,053) Depreciation, amortization and depletion (993,645) (962,869) Freights (708,934) (733,237) Other expenses (58,199) (305,604) Total Classification by function: Cost of products sold (19,924,421) (17,144,235) Selling and distribution (551,200) (497,238) General and administrative (564,740) (501,730) Research and development (67,018) (51,241) Other operating income (expenses), net 174,983 (53,678) Total 47 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Segment information The information by segment was presented in the 2013 annual financial statements, in Note 37. Jun/2014 Reporting segments Total Braskem Basic USA and Chemical reportable Other Corporate consolidated Braskem Note petrochemicals Polyolefins Vinyls Europe distribution segments segments unit before eliminations Eliminations consolidated Net sales revenue 12,660,681 8,899,048 1,330,720 3,983,307 426,764 27,300,520 138,748 27,439,268 (4,743,533) 22,695,735 Cost of products sold (11,572,694) (7,607,747) (1,243,347) (3,733,551) (357,928) (24,515,267) (126,546) (24,641,813) 4,717,392 (19,924,421) Gross profit 1,087,987 1,291,301 87,373 249,756 68,836 2,785,253 12,202 2,797,455 (26,141) 2,771,314 Operating expenses Selling, general and distribution expenses (446,267) (90,491) (150,204) (46,950) (1,054,790) (41,449) (86,719) (1,182,958) (1,182,958) Results from equity investments - - - 586 586 586 Other operating income (expenses), net 208,027 (13,777) 25,578 1,601 (4,511) 216,918 1,488 (43,423) 174,983 174,983 (112,851) (460,044) (64,913) (148,603) (51,461) (837,872) (39,961) (129,556) (1,007,389) (1,007,389) Operating profit (loss) 975,136 831,257 22,460 101,153 17,375 1,947,381 (27,759) (129,556) 1,790,066 (26,141) 1,763,925 Jun/2013 2.1.1(b) Revised Reporting segments Total Braskem Basic USA and Chemical reportable Other Corporate consolidated Braskem petrochemicals Polyolefins Vinyls Europe distribution segments segments unit before eliminations Eliminations consolidated Net sales revenue 12,012,422 7,928,361 1,266,851 3,170,811 429,631 24,808,076 46,942 24,855,018 (5,606,604) 19,248,414 Cost of products sold (11,113,942) (6,956,871) (1,157,013) (3,036,140) (362,530) (22,626,496) (52,093) (22,678,589) 5,534,354 (17,144,235) Gross profit 898,480 971,490 109,838 134,671 67,101 2,181,580 (5,151) 2,176,429 (72,250) 2,104,179 Operating expenses Selling, general and distribution expenses (398,535) (78,996) (126,863) (47,241) (894,000) (20,197) (136,012) (1,050,209) (1,050,209) Results from equity investments (3,194) (3,194) (3,194) Other operating income (expenses), net 34 958 48 480 (12,826) (2,753) (38,099) (53,678) (53,678) (256,711) (398,501) (78,038) (126,815) (46,761) (906,826) (22,950) (177,305) (1,107,081) (1,107,081) Operating profit (loss) 641,769 572,989 31,800 7,856 20,340 1,274,754 (28,101) (177,305) 1,069,348 (72,250) 997,098 48 Braskem S.A. Notes to the financial statements at June 30, 2014 All amounts in thousands of reais, except where stated otherwise Subsequent events In view of the reopening of installment payment of federal taxes, authorized by Law No. 12,996 of June 18, 2014 and amended by Provisional Measure No. 651 of July 9, 2014, a program was added to the program the value of R $ 76,260 on July 31, 2014, to be paid in 180 months. Information related to guaranteed securities issued by subsidiaries Braskem S.A. has fully and unconditionally guaranteed the obligations of Braskem Finance, Braskem Austria Finance and Braskem America Finance, 100-percent-owned finance subsidiaries of Braskem, under indentures pursuant to which debt securities have been issued and may be issued in the future. There are no significant restrictions on the ability of Braskem to obtain funds from Braskem Finance, Braskem Austria Finance or Braskem America Finance. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: August 8 , 2014 BRASKEM S.A. By: /s/Mário Augusto da Silva Name: Mário Augusto da Silva Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
